NO. 07-05-0315-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                  SEPTEMBER 27, 2005

                          ______________________________


                            ARTHUR CARSON, APPELLANT

                                             V.

                DOUG DRETKE, J. NUNN, AND M. MAES, APPELLEES


                        _________________________________

             FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                 NO. 093369-00-A; HONORABLE HAL MINER, JUDGE

                         _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Appellant Arthur Carson perfected this appeal from the trial court’s order of August

4, 2005, dismissing his civil rights suit as frivolous and for non-compliance with chapter 14

of the Texas Civil Practice and Remedies Code. Pending before this Court is Carson’s

opposed motion to consolidate this appeal with cause number 07-04-0589-CV, which has
already been submitted for consideration. Carson alternatively requests dismissal of this

appeal. We overrule the request for consolidation and dismiss the appeal.


      Having dismissed the appeal at Carson’s request, no motion for rehearing will be

considered and our mandate will issue forthwith.


                                         Don H. Reavis
                                           Justice




                                           2